Citation Nr: 0626292	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  03-15 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for hepatitis C.

Entitlement to service connection for rheumatic fever.

Entitlement to service connection for a heart condition 
including due to rheumatic fever.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from December 1971 to June 
1975.

The veteran's appeal as to the issues listed above arose from 
an April 2002 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas, which denied the 
veteran's claims of entitlement to service connection for 
hepatitis C, rheumatic fever, and a heart condition due to 
rheumatic fever.

In September 2005, the veteran was afforded a hearing before 
Holly E. Moehlmann, who is the Veterans Law Judge rendering 
the determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  The veteran does not have hepatitis C as a result of his 
service.  

2.  The veteran does not have residuals of rheumatic fever as 
a result of his service.  

3.  The veteran does not have a heart condition as a result 
of his service or service-connected disability.  




CONCLUSIONS OF LAW

1.  The veteran does not have hepatitis C as the result of 
disease or injury that was incurred during his active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

2.  The veteran does not have residuals of rheumatic fever as 
the result of disease or injury that was incurred during his 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

3.  The veteran does not have a heart condition as the result 
of disease or injury that was incurred, directly or 
presumptively, during his active military service or as a 
result of a service-connected condition.  38 U.S.C.A. §§ 
1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.307, 3.309, 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran argues that service connection is warranted for 
hepatitis C, rheumatic fever, and a heart condition.  During 
his hearing, held in September 2005, he testified to the 
following: he has hepatitis C as a result of high-risk sexual 
activity during service; he was first diagnosed with 
hepatitis during service, in about 1974 or 1975; he was given 
a profile due to his heart symptoms during service; he had 
rheumatic fever prior to service; during service he was given 
nitroglycerin for his symptoms; he had an irregular heartbeat 
during service and had to carry his electrocardiogram (EKG) 
around with him during service.    

In June 2001, the veteran filed his claims.  In April 2002, 
the RO denied the claims.  The veteran has appealed.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  See 38 C.F.R. 
§ 3.303(d).  Service connection may also be granted for a 
cardiovascular disorder when it is manifested to a 
compensable degree within one year following discharge from 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records include an entrance 
examination report, dated in December 1971, which shows that 
the veteran reported having a history of rheumatic fever as a 
child.  His heart was clinically evaluated as normal, and it 
was noted that no murmurs could be auscultated.  An 
accompanying report of medical history notes that he had "no 
residuals, no current Rx" (prescription), but that the 
veteran reported occasional sharp chest pain with SOB 
(shortness of breath).  Two dental medical history forms, 
dated in February 1972, and August 1974, show that the 
veteran reported a history of rheumatic fever, and that he 
denied having a history of a heart condition.  The veteran's 
separation examination report, dated in April 1975, indicates 
that his heart, and endocrine system, were clinically 
evaluated as normal.  An accompanying chest X-ray report was 
negative.  In an accompanying "report of medical history," 
the veteran reported having a history of rheumatic fever.  He 
denied having a history of heart trouble, or high or low 
blood pressure.    

As for the post-service medical evidence, it consists of VA 
medical reports, dated between 1992 and 2001.  This evidence 
shows that the veteran has been diagnosed with hepatitis C, 
and paroxysmal arrhythmias, and that he has received a number 
of treatments for chest pain, and been noted to have an 
abnormal EKG.

A.  Hepatitis C

The Board has determined that the claim must be denied.  The 
veteran's service medical reports do not show that he was 
ever treated for hepatitis.  In addition, his separation 
examination report shows that his endocrine system was 
clinically evaluated as normal.  Given the foregoing, a 
chronic condition is not shown during service.  See 38 C.F.R. 
§ 3.303.  In addition, the earliest medical evidence of 
hepatitis C comes no earlier than 1992.  This is 
approximately 16 years after separation from service.  This 
period without treatment is evidence that there has not been 
a continuity of symptomatology, and it weighs against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Finally, there is no competent evidence to show that the 
veteran's hepatitis C is related to his service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  

B.  Rheumatic Fever

The veteran argues that he has residuals of rheumatic fever 
that were aggravated as a result of his service.  The Board 
notes that it appears that the veteran is arguing that his 
aggravated rheumatic fever resulted in a heart disorder, and 
to this extent this claim overlaps with his claim for a heart 
disorder.  

Under the circumstances, the Board will first determine 
whether rheumatic fever was noted at the time of entry into 
service.

Claimants are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease in question existed 
prior to service and was not aggravated by such service.  38 
U.S.C.A. §§ 1111, 1137 (West 2002).  Only such conditions as 
are recorded in entrance examination reports are to be 
considered as "noted."  Crowe v. Brown, 7 Vet. App. 238, 245 
(1994).  

The veteran's entrance examination report, dated in December 
1971, shows that he reported having a history of rheumatic 
fever as a child.  His heart was clinically evaluated as 
normal, and it was noted that no murmurs could be 
auscultated.  An accompanying report of medical history notes 
that he had "no residuals, no current Rx" (prescription), 
but that the veteran reported occasional sharp chest pain 
with SOB (shortness of breath).  The entrance examination 
report does not contain any objective findings to show that 
he had residuals of rheumatic fever.  Given the foregoing, 
the Board finds that the veteran is entitled to a presumption 
of soundness.  The Board will next determine whether the 
presumption of soundness is rebutted by clear and 
unmistakable evidence.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b) (effective May 4, 2005) (see 70 Fed. Reg. 23027-
23029 (May 4, 2005)); Cotant v. Principi, 17 Vet. App. 116 
(2003); VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).

As previously stated, although the veteran reported a history 
of rheumatic fever prior to service, there were no objective 
findings to show that he had residuals of rheumatic fever 
upon entrance to service.  Nor do any other service medical 
records contain a notation of a preexisting rheumatic fever 
(other than the veteran's self-reported history in his dental 
histories), nor do they show treatment for rheumatic fever 
symptoms.  The veteran's separation examination report, dated 
in April 1975, indicates that his heart, and endocrine 
system, were clinically evaluated as normal.  An accompanying 
chest X-ray report was negative.  The Board therefore finds 
that the claims files do not contain "clear and unmistakable" 
evidence demonstrating that the veteran had preexisting 
residuals of rheumatic fever.

Given the foregoing, the claim for residuals of rheumatic 
fever will be analyzed as a direct claim for service 
connection.  See 38 C.F.R. § 3.303.

The Board has determined that the claim must be denied.  In 
this case, the veteran's service medical reports do not show 
that he was ever treated for rheumatic fever symptoms.  In 
addition, his separation examination report shows that his 
heart was clinically evaluated as normal, and it does not 
note rheumatic fever.  Given the foregoing, rheumatic fever 
is not shown during service.  See 38 C.F.R. § 3.303.  
Furthermore, under 38 U.S.C.A. §§ 1110 and 1131, an appellant 
must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 
1998).  In this case, there is no competent evidence to show 
that the veteran currently has residuals of rheumatic fever.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.

C.  Heart Condition

The veteran argues that he has a heart condition as a result 
of his service.  He essentially argues that his heart 
condition is secondary to the rheumatic fever that was 
aggravated by his service and, also, that he was seen for 
symptoms of heart disease in service.  

Initially, the Board notes that heart disease was not shown 
in service or for many years after service.  Heart disease 
was first shown in the 1990s, and there is no basis for 
concluding that heart disease was incurred, either directly 
or presumptively in service. 

Service connection may be granted for a "[d]isability which 
is proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a); Harder v Brown, 5 
Vet. App. 183, 187-89 (1993).  Furthermore, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that secondary 
service connection on the basis of aggravation is permitted 
under 38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected disability 
caused by a service- connected disability.  Allen v. Brown, 7 
Vet. App. 439 (1995).

The Board has determined that the claim based on secondary 
service connection must also be denied.  In Part I.B., the 
Board determined that service connection for residuals of 
rheumatic fever is not warranted.  In addition, the veteran 
does not have any service-connected conditions.  In Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994), the Court held that 
where the law, and not the evidence, is dispositive of a 
claim, such claim should be denied because of the absence of 
legal merit or the lack of entitlement under the law.  In 
this case, the appellant lacks legal entitlement to service 
connection for a heart condition under 38 C.F.R. § 3.310.  
Accordingly, absent the predicate of a service-connected 
condition, the claim for secondary service connection for a 
heart disorder must be denied.  



D.  Conclusion

The Board has considered the veteran's oral and written 
testimony submitted in support of his arguments that he has 
hepatitis C, rheumatic fever, and a heart condition due to 
rheumatic fever, that should be service connected.  His 
statements are not competent evidence of a diagnosis, nor are 
they competent evidence of a nexus between the claimed 
conditions and the veteran's service.  Although lay evidence 
is acceptable to prove the occurrence of an injury during 
active duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claims for service connection for hepatitis C, 
rheumatic fever, and a heart condition must be denied.

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in September 2001, the RO sent the 
appellant a notice letter (hereinafter "VCAA notification 
letter") that informed him of the type of information and 
evidence necessary to support his claims.  The RO's letter 
also informed the appellant of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA and contained a specific request for the appellant 
to provide additional evidence in support of his claims.  He 
was asked to identify all relevant evidence that he desired 
VA to attempt to obtain.  

The VCAA letter was mailed to the appellant prior the initial 
RO adjudication of his claims.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  
However, since the claims on appeal are for service 
connection, and have all been denied, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  VA is not required, therefore, 
to provide this notice.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO 
requested and obtained the veteran's service medical records, 
and has obtained VA medical records.  In this regard, the RO 
has attempted to obtain records from the Brackenridge 
Hospital.  However, in a letter, received in November 2001, 
that facility reported that they did not have any records.  
Although the veteran has not been afforded a VA examination 
covering the claimed disabilities, and etiological opinions 
have not been obtained, the Board finds that the evidence, 
discussed supra, warrants the conclusion that a remand for an 
examination and an etiological opinion is not necessary to 
decide the claims.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159 (c)(4) (2005); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).  Specifically, he is not shown 
to have received treatment for, or a diagnosis of, the 
claimed conditions during service, the claimed conditions are 
first shown many years after service, and the claims file 
does not currently contain objective evidence of inservice 
risk factors for hepatitis C, or any competent evidence 
showing that the claimed conditions are related to service.  
The Board concludes, therefore, that decisions on the merits 
at this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for hepatitis C is denied.  

Service connection for rheumatic fever is denied.  

Service connection for a heart condition is denied.  


____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


